Citation Nr: 0602035	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
eyebrow scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.

In July 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's right eyebrow scar is non-depressed, non-
adherent, non-disfiguring, and measures 1.5 centimeters 
(cm.).


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right 
eyebrow scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect 
prior to and since August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2001.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  In addition, the September 2005 supplemental 
statement of the case (SSOC) informed the veteran of the 
change in the law amending the criteria for evaluating scars.  
The timing and content of the letter and SSOC complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent in June 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  In a statement received in December 2005, the 
veteran reported that he had been hospitalized in July 2005 
for headaches, dizziness, and hypertension.  However, he did 
not state that he received any treatment for his scar.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in January 2002.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

The veteran's scar has been rated by the RO under the 
criteria in Diagnostic Code 7800, which provides for 
disfiguring scars of the head, face, or neck.  

Under the rating criteria applicable prior to August 30, 
2002, a moderately disfiguring scar of the head, face, or 
neck warranted 10 percent disability rating.  Severely 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warranted a 30 percent disability rating.  
Scars of the head, face, or neck that were completely 
disfiguring or resulted in exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warranted a 50 percent disability rating.  
When, in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7800, 
one characteristic of disfigurement results in the grant of a 
10 percent disability rating.  Evidence that disfigurement of 
the head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement warrants the 
award of a 30 percent disability rating.  The next higher 
rating of 50 percent requires evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with four or five characteristics of disfigurement.  The 
maximum disability rating of 80 percent necessitates evidence 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).

According to the revised rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002).  
Unretouched color photographs are to be taken into 
consideration when evaluating these criteria. 38 C.F.R. § 
4.118, Note 3 following Diagnostic Code 7800 (effective 
August 30, 2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable rating for the veteran's service-
connected right eyebrow scar.  

In a November 1967 rating decision, the veteran was granted 
service connection for a right eyebrow scar and was assigned 
a noncompensable rating.  In November 2001, he submitted a 
request for an increased rating.  

In January 2002, the veteran was afforded a VA examination.  
The claims folder was reviewed.  Physical examination showed 
that the veteran had a healed right eyebrow scar below the 
medial end.  It was oblique, non-depressed, non-adherent, 
non-disfiguring, and measured 1.5 cm.  No tenderness, 
inflammation, edema, or keloid formation, ulceration, or 
breakdown of the skin was found.  The color compared to the 
veteran's normal area of skin was light brown and the texture 
was smooth.  There was no limitation of function associated 
with the scar.  The veteran was diagnosed as having a healed 
right eyebrow scar.  

In applying the regulatory criteria in effect prior to August 
30, 2002 to the veteran's scar, the Board finds that no 
disfigurement was shown and therefore, an increased rating is 
not warranted.  The January 2002 examiner reported no 
disfigurement, adherence, depression, tenderness, 
inflammation, edema, or keloid formation.  There have been no 
findings of cicatrization or marked discoloration.  The 
examiner noted that the color of the scar was light brown, 
which shows only slight discoloration.  In the absence of a 
moderately disfiguring scar of the head, face, or neck, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating under the older criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to 
August 30, 2002).

In applying the revised regulatory criteria to the veteran's 
claim, the veteran does not have even a single characteristic 
of disfigurement resulting from the scar on his right 
eyebrow.  The scar does not exceed 5 inches (13 or more 
centimeters) in length, or one-quarter of an inch (0.6 cm) in 
width.  Rather, it has been described as only 1.5 centimeters 
long.  The VA examiner stated that there was no depression of 
the scar or adherence to underlying tissue.  The 
discoloration was only slight compared to the veteran's 
normal area of skin and did not involve an area exceeding six 
square inches.  Finally, the scar was reported to be smooth, 
not abnormal.  Accordingly, a higher rating is not warranted 
under the revised version of Diagnostic Code 7800.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  However, the VA examiner stated that there was no 
limitation of function due to the scar.  A compensable 
disability rating is also not appropriate under Diagnostic 
Codes 7803 and 7804, as in effect prior and subsequent to 
August 30, 2002, as there is no evidence of a superficial or 
poorly nourished scar with repeated ulceration or of an 
objectively demonstrable superficial, tender and painful 
scar.  The VA examiner noted no tenderness or ulceration on 
examination of the scar, and there was no indication that it 
was unstable.  There was no breakdown of the skin.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable rating for the veteran's right eyebrow scar.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a right eyebrow scar is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


